SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of February 18, 2011 Commission File Number 001-14978 SMITH & NEPHEW plc (Registrant's name) 15 Adam Street London, England WC2N 6LA (Address of registrant's principal executive offices) [Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.] Form 20-F X Form 40-F [Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1).] Yes No X [Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7).] Yes No X [Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing information to the Commission pursuant to Rule 12g3-2 (b) under the Securities Exchange Act of 1934.] Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2 (b) : 82- n/a. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Smith & Nephew Plc (Registrant) Date: February 18, 2011 By: /s/ Susan Henderson Susan Henderson Company Secretary ﻿ 18 February 2011 Smith & Nephew plc DIRECTOR DECLARATION In accordance with Listing Rule 9.6.14 R the Company announces the appointment of Mr Adrian Hennah, Chief Financial Officer as a member of the Supervisory Board of Reed Elsevier NV and as a non-executive director of Reed Elsevier plc, subject to shareholder approval at the respective Annual General Meetings to be held on 19 and 20 April 2011. He will also be appointed a non-executive director of Reed Elsevier Group plc. Contact: Gemma Parsons Deputy Company Secretary Smith & Nephew plc Tel: +44 (0)20 7401 7646
